DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/14/2020 that has been entered, wherein claims 1-7 and 11-19 are pending and claims 8-10 and 20 are canceled.
Double Patenting
The nonstatutory double patenting rejection over U.S. Patent No. 9,954,109 is withdrawn in light of Applicant’s amendment of 12/14/2020.
The nonstatutory double patenting rejection over U.S. Patent No. 10,388,795 is withdrawn in light of Applicant’s amendment of 12/14/2020

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 9,640,636 B1) as recited in the IDS of 6/28/2018 in view of Xie et al. (US 9,935,018 B1) both of record.
Regarding claim 1, Bentley teaches a method of forming a semiconductor device(Fig. 18), the method comprising: 
forming a channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) over a substrate(102, col. 4, lines 21-39), the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) configured to conduct current between a top doped source or drain (S/D) region(140, 142, col. 9, lines 17-45) and a bottom doped S/D region(123, col. 6, line 58- col. 7, line 15), the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) having a top portion(108x, 107A, 107B) comprising a first portion(top 121A); 

forming a first portion(140, col. 9, lines 17-45)  of the top doped source or drain (S/D) region(140, 142, col. 9, lines 17-45) by applying a dopant drive-in process(col. 9, lines 17-45), wherein the dopant drive-in process(col. 9, lines 17-45) is configured to drive the dopant into the top portion(108x, 107A, 107B) of the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) to create the first portion(140, col. 9, lines 17-45)  of the doped top S/D region(140, 142, col. 9, lines 17-45)  and a top junction(junction between 121A/108X and undoped portion of 108) between the first portion(140, col. 9, lines 17-45)  of the top S/D region(140, 142, col. 9, lines 17-45) and main body portion(undoped portion of 108) of the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20), and
and forming a second portion(142, col. 9, lines 17-45) of the top doped S/D region(140, 142, col. 9, lines 17-45) by epitaxially(col. 9, lines 17-45) growing the second portion(142, col. 9, lines 17-45) of the top doped S/D region(140, 142, col. 9, lines 17-45) from exposed surfaces of the first portion(140, col. 9, lines 17-45)  of the top doped S/D region(140, 142, col. 9, lines 17-45).

Bentley does not teach leaving sidewalls of a second portion of the top portion(108x, 107A, 107B) of the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) exposed, wherein the top spacer region(127, col. 8, lines 30-57) comprises a dopant; 

Xie teaches a method of forming a semiconductor device(Fig. 2a-2H), comprising leaving sidewalls of a second portion(portion of 110 exposed from 150 and covered by 144, 146) of the top portion of the channel fin(110, col. 7, lines 21-55) exposed, wherein the top spacer region(150, col. 8, lines 20-58) comprises a dopant(152, col. 8, line 59-col. 9, line 30); and applying a dopant drive-in process(160, col. 8, line 59-col. 9, line 30), wherein the dopant drive-in process(160, col. 8, line 59-col. 9, line 30) is configured to drive the dopant(152, col. 8, line 59-col. 9, line 30) from the top spacer region(150, col. 8, lines 20-58) through sidewalls of the first portion(110, col. 7, lines 21-55) of the channel fin(110, col. 7, lines 21-55) and into the first portion(portion of 110 covered by 150) and the second portion(portion of 110 exposed from 150 and covered by 144, 146) of the top portion of the channel fin(110, col. 7, lines 21-55) to create the first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the 

Regarding claim 2, Bentley teaches the method of claim 1, further comprising forming a gate structure(137, col. 10, lines 4-21) across from the substrate(102, col. 4, lines 21-39) and around a central portion of the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20).


Regarding claim 4, Bentley teaches the method of claim 1, wherein the top spacer region(127, col. 8, lines 30-57) comprises a low-k dielectric material(col. 8, lines 30-57).

Regarding claim 5, Bentley teaches the method of claim 1, but is silent in regards to the location of the top junction(junction between 121A/108X and undoped portion of 108) is controlled based at least in part on a thickness dimension of the top spacer region(127, col. 8, lines 30-57).

Xie teaches a method of forming a semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a thickness dimension(150L1, 150L2, col. 8, lines 20-58) of the top spacer region(150, col. 8, lines 20-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bentley to make the location of the top junction is controlled based at least in part on a thickness dimension of the top spacer region, as taught by Xie, in order to form vertical transistors with different effective gate lengths(col. 1, line 65-col. 2, line 10).



Xie teaches a method of forming a semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a temperature(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bentley to make the location of the top junction is controlled based at least in part on a temperature of the dopant drive-in process, as taught by Xie, in order to form vertical transistors with different effective gate lengths(col. 1, line 65-col. 2, line 10).

Regarding claim 7, Bentley teaches the method of claim 6, but is silent in regards to t wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a duration(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30). 

 Xie teaches a method of forming a semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 

Regarding claim 11, Bentley teaches the method of claim 1, but is silent in regards to  the dopant comprises an n-type dopant.

Xie teaches a method of forming a semiconductor device(Fig. 2a-2j), wherein the dopant(152, col. 8, line 59-col. 9, line 30) comprises an n-type dopant(152, col. 8, line 59-col. 9, line 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bentley so that the dopant comprises an n-type dopant, as taught by Xie, in order to form vertical transistors with different effective gate lengths(col. 1, line 65-col. 2, line 10).

Regarding claim 12, Bentley teaches the method of claim 1, wherein the dopant) comprises a p-type dopant.



Regarding claim 13, Bentley teaches a semiconductor device(Fig. 18) comprising: 
a channel fin(108, col. 4, line 40- col. 5, line 20) formed over a substrate(102, col. 4, lines 21-39); the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) configured to conduct current between a top doped source or drain (S/D) region(140, 142, col. 9, lines 17-45) and a bottom doped S/D region(123, col. 6, line 58- col. 7, line 15), the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) having a top portion(108x, 107A, 107B) comprising a first portion(top 121A); 
a top spacer region(127, col. 8, lines 30-57) formed around the first portion(top 121A) of the top portion(108x, 107A, 107B) of the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20);
wherein a first portion(140, col. 9, lines 17-45)  of the top doped source or drain (S/D) region(140, 142, col. 9, lines 17-45) comprises top doped portion dopants(col. 9, lines 17-45) and a top junction(junction between 121A/108X and undoped portion of 108) between the first portion(140, col. 9, lines 17-45)  of the top S/D region(140, 142, col. 
a second portion(142, col. 9, lines 17-45) of the top doped S/D region(140, 142, col. 9, lines 17-45) by epitaxially(col. 9, lines 17-45) grown from the first portion(140, col. 9, lines 17-45)  of the top doped S/D region(140, 142, col. 9, lines 17-45)

Bentley does not teach a top spacer region(127, col. 8, lines 30-57) not formed on sidewalls of a second portion of the top portion(108x, 107A, 107B)  of the channel fin(108, col. 4, line 40- col. 5, line 20), wherein the top spacer region(127, col. 8, lines 30-57) comprises a dopant; wherein a first portion(140, col. 9, lines 17-45)  of the top doped source or drain (S/D) region(140, 142, col. 9, lines 17-45) comprises top doped portion dopants(col. 9, lines 17-45) that were driven from the top spacer region(127, col. 8, lines 30-57) through sidewalls of first portion(140, col. 9, lines 17-45)  of the top S/D region(140, 142, col. 9, lines 17-45)  and into the first portion and the second portion of the top portion of the channel fine to create the first portion(140, col. 9, lines 17-45)  of the top doped source or drain (S/D) region(140, 142, col. 9, lines 17-45).

Xie teaches a semiconductor device(Fig. 2H), wherein a top spacer region(150, col. 8, lines 20-58) not formed on sidewalls of a second portion(portion of 110 exposed from 150 and covered by 144, 146) of the top portion of the channel fin(110, col. 4, lines 21-45), wherein the top spacer region(150, col. 8, lines 20-58)  comprises a dopant(160, col. 8, line 59-col. 9, line 30); wherein a first portion(portion of 110 with 152, col. 8, 

Regarding claim 14, Bentley teaches the method of claim 13, further comprising a gate structure(137, col. 10, lines 4-21) formed across from the substrate(102, col. 4, lines 21-39) and around a central portion of the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20).

Regarding claim 15, Bentley teaches the method of claim 14, wherein the gate structure(137, col. 10, lines 4-21) laterally overlaps the top junction(junction between 121A/108X and undoped portion of 108).

Regarding claim 16, Bentley teaches the method of claim 13, wherein the top spacer region(127, col. 8, lines 30-57) comprises a low-k dielectric material(col. 8, lines 30-57).

Regarding claim 17, Bentley teaches the device of claim 13, but is silent in regards to the location of the top junction(junction between 121A/108X and undoped portion of 108) is controlled based at least in part on a thickness dimension of the top spacer region(127, col. 8, lines 30-57).

Xie teaches a semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a thickness dimension(150L1, 150L2, col. 8, lines 20-58) of the top spacer region(150, col. 8, lines 20-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bentley to make the location of the top junction is controlled based at least in part on a thickness dimension of the top spacer region, as taught by Xie, in order to form vertical transistors with different effective gate lengths(col. 1, line 65-col. 2, line 10).

Regarding claim 18, Bentley teaches the device of claim 17, but is silent in regards to the location of the top junction(junction between 121A/108X and undoped portion of 108)  is controlled based at least in part on a temperature of a dopant drive-in process(col. 9, lines 17-45) used dopant drive-in process(col. 9, lines 17-45)  is configured to drive the dopant from the top spacer region(127, col. 8, lines 30-57) through sidewalls of the first portion of the channel fin and into the first portion and second portion of the top portion(108x, 107A, 107B) of the channel fin(108, 107A, 107B, col. 4, line 40- col. 5, line 20) to create the first portion(140, col. 9, lines 17-45)  of the doped top S/D region(140, 142, col. 9, lines 17-45).

Xie teaches a  semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a temperature(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30) used drive the dopant(152, col. 8, line 59-col. 9, line 30) from the top spacer region(150, col. 8, lines 20-58) through sidewalls of the first portion(110, col. 7, lines 21-55) of the channel fin(110, col. 7, lines 21-55) and into the first portion(portion of 110 covered by 150) and the second portion(portion of 110 exposed from 150 and covered by 144, 146) of the top portion of the channel fin(110, col. 7, lines 21-55) to create the first portion(portion of 110 with 152, col. 8, line 59-col. 9, line 30) of the doped top S/D region(152, col. 8, line 59-col. 9, line 30).  It would have been obvious to one of ordinary skill in the art before 

Regarding claim 19, Bentley teaches the device of claim 18, but is silent in regards to the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a duration(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30). 

 Xie teaches a semiconductor device(Fig. 2a-2j), wherein the location of the top junction(top junction between portion of 110 with 152 and portion of 110 without 152) is controlled based at least in part on a duration(col. 8, line 59-col. 9, line 30) of the dopant drive-in process(160, col. 8, line 59-col. 9, line 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bentley to make the location of the top junction is controlled based at least in part on a temperature of the dopant drive-in process, as taught by Xie, in order to form vertical transistors with different effective gate lengths(col. 1, line 65-col. 2, line 10).

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but are moot due to a new interpretation of the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892